Citation Nr: 1617963	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  15-25 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to an effective date earlier than August 30, 2013, for the award of dependency and indemnity compensation (DIC) benefits.

2. Entitlement to nonservice-connected death pension benefits.

3. Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status, for accrued benefits and substitution purposes.

4. Entitlement to burial benefits in excess of $411.00.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from December 1941 to April 1943, the Philippine Guerilla Service from July 1944 to March 1945 and the Regular Philippine Army from March 1945 to February 1946.  He died in July 2011.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision and March 2014 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in July 2011.

2. The appellant's claim for DIC was received by the RO on August 30, 2013.

3. The Veteran served solely in the Philippine Commonwealth Army, the Philippine Guerilla Service, and the Regular Philippine Army; none of which is considered qualifying service for nonservice-connected death pension benefits.

4. The appellant's claim for accrued benefits and benefits on a substitute basis was submitted more than one year following the Veteran's death.

5. The appellant incurred expenses of 18,768 Philippine pesos ($434.12 USD) in burial and funeral expenses related to the Veteran's death.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to August 30, 2013, for DIC benefits are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.5, 3.152, 3.400 (2015).

2. The criteria for entitlement to non-service-connected death pension benefits are not met.  38 U.S.C.A. §§ 1541, 1543 (West 2014); 38 C.F.R. §§ 3.23, 3.158, 3.271, 3.272 (2015).

3. The criteria for entitlement to SMC based on aid and attendance or housebound status for purposes of accrued benefits or on a substitute basis have not been met. 38 U.S.C.A. §§ 5101, 5121 (West 2014); 38 C.F.R. §§ 3.151, 3.1000 (2015).

4. The criteria for additional VA burial benefits in the amount of 1,000 Philippine pesos ($23.12 USD), and no more, are met. 38 U.S.C.A. §§ 2302, 2303, 230, 2307 (West 2014); 38 C.F.R. §§ 3.954, 3.1700 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claim for increased burial benefits, the Board acknowledges that the appellant was not provided specific notice of how to substantiate that claim.  In any event, in a March 2014 decision, burial benefits of $300.00 were awarded.  In that decision, the requirements of how to substantiate a claim for burial benefits were explained.  The claim was readjudicated in an August 2014 decision, where an additional $111.00 for burial benefits was awarded.  The claim was then adjudicated in a February 2015 Statement of the Case.

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The Board considers it significant that the statements made by the appellant in written form suggest actual knowledge of the elements necessary to substantiate the claim for increased burial benefits.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006). 

Thus, VA has satisfied its duty to notify the appellant and satisfied that duty prior to the adjudication in the most recent February 2015 Statement of the Case. Overton v. Nicholson, 20 Vet. App. 427 (2006) (appellant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  Here, all identified records have been associated with the claims file.  The appellant has not argued that there are outstanding, relevant records to be obtained. 

Additionally, there are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Such claims include where, as here, there is no dispute as to the facts, and the law is dispositive.  Mason v. Principi, 16 Vet. App. 129.  The VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Regarding an earlier effective date, entitlement to a nonservice-connected death pension, and accrued and substitution benefits, the facts in this case are not in dispute.  Given that these claims are being denied on the basis that entitlement to the claimed benefits cannot be established as a matter of law, VA's notice requirements at 38 C.F.R. § 3.159(b) are inapplicable.  See 38 C.F.R. § 3.159(b)(3)(ii).  Thus, no further action is necessary under the VCAA, since all evidence needed to adjudicate the claim is of record.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible, and no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2014); 
38 C.F.R. § 3.159 (2015).

Effective Date for the Award of DIC Benefits

DIC may be awarded to a surviving spouse upon the service-connected death of a veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5(a), 3,152 (2015); see generally 38 U.S.C.A. Chapter 11.  Generally, a veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110 (West 2014); 38 C.F.R. §§ 3.1(k), 3.303 (2015).

Generally, for claims involving service-connected death after separation from service, if an application for DIC benefits is received within one year from the date of death, the effective date of the award shall be the first day of the month in which the death occurred; otherwise, the effective date for DIC benefits is the date of receipt of the claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).  The earliest date for commencement of payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date. 38 C.F.R. § 3.31 (2015).

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a claimant's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought. 38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015).

In this instance, the Veteran died in July 2011.  The appellant's claim for DIC benefits was not received until August 30, 2013.  This is more than one year after the Veteran's death.  There is nothing in the record that could be construed as an informal claim prior to August 30, 2013.  There was claim for burial benefits received in August 2011, but it was specified in that claim that cause of death benefits were not being claimed.  As the claim for DIC benefits was not received within one year of the Veteran's death, the effective date for DIC benefits must be the date on which the appellant's claim was received.  38 C.F.R. § 3.400(c)(2).  Indeed, there is no evidence that the appellant sought entitlement to DIC benefits prior to filing her claim for such on August 30, 2013.  

The law pertaining to effective dates for the award of DIC benefits is dispositive on this issue, and the appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Death Pension Benefits

VA law provides that nonservice-connected death pension benefits shall be paid to the surviving spouse of a veteran of a period of war who meets established service requirements.  38 U.S.C.A. § 1541.  To establish basic eligibility for VA nonservice-connected death pension benefits, in part, the claimant must be a veteran who had active military, naval, or air service.  38 U.S.C.A. §§ 101(2), (24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

Service prior to July 1, 1946, in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerrilla service) is qualifying service for compensation, DIC (which was already awarded), and burial allowance (which also has been awarded).  However, it is not qualifying service for nonservice-connected pension (to include death pension) benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

Evidence associated with the claims file shows the Veteran had service in the Philippine Commonwealth Army, the Philippine Guerilla Service and the Regular Philippine Army.  See AUGZ Form 632 (dated Apr. 28, 1978).  There is no evidence of any other service for the Veteran.  Indeed, the appellant does not argue that the Veteran had any other service, let alone service that would be qualifying for a nonservice-connected death pension.  As the entirety of the Veteran's service was completed before July 1, 1946, and was for the Philippine Commonwealth Army, the Philippine Guerilla Service and the Regular Philippine Army-none of which constitutes qualifying service for nonservice-connection death pension benefits-the appellant is not legally eligible for nonservice-connected death pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

The law pertaining to eligibility for nonservice-connected death pension benefits is dispositive on this issue, and the appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis, 6 Vet. App. 426.

SMC for Aid and Attendance or Housebound Status

In August 2013, the appellant filed Form 21-534EZ, a claim for accrued benefits.  In lieu of a specific request for substitution, a claim for accrued benefits, survivors' pension, or DIC benefits by an eligible person is deemed to include a request to substitute if a claim for periodic monetary benefits, or an appeal of a decision with respect to such claim, was pending before the AOJ or the Board when the claimant died.  See 38 C.F.R. § 3.1010(c)(2).  By a January 2016 letter, the AOJ determined that the appellant was the proper substitute regarding the Veteran's claim for SMC for aid and attendance or housebound status.  See January 2016 Letter of AOJ (VBMS).

In regard to substitution, if a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A(a).

Regarding accrued benefits, for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998); Taylor v. Nicholson, 21 Vet. App. 126, 128-29 (2007).  The application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  

At the time of the Veteran's death, it appears that he had a claim for SMC based on aid and attendance or housebound status pending.  The Veteran died in July 2011.  The appellant's Form 21-534EZ was received on August 30, 2013.  While, as discussed above, the submission of that form is construed as a request for substitution, it was not filed within a year of the Veteran's death, rendering it untimely.  38 U.S.C.A. § 5121A(a).  Likewise, for accrued benefits purposes, the form was received more than one year after the Veteran's death, also rendering any claim for accrued benefits untimely.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  Despite filing a claim for burial benefits within a year of the Veteran's death, there is no evidence that the appellant attempted to file a claim for accrued or substitution benefits within a year of the Veteran's death.

The law pertaining to eligibility for accrued benefits and on a substitution basis is dispositive of these issues, and the appellant's claims must be denied because of the absence of legal merit or entitlement under the law.  Sabonis, 6 Vet. App. 426.

Increased Burial Benefits

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1700.  If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1700(a).  Claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1700(b) must be received by VA within two years after the permanent burial or cremation of the body.

The amount payable under 3.1700 is subject to limitations.  Under section 38 C.F.R. § 3.1704, VA will pay the maximum burial allowance specified in 38 U.S.C. § 2307  for the burial and funeral expenses of a veteran described in paragraph (b) of this section, unless VA has evidence on the date it receives notice of the veteran's death that the expenses incurred were less than that amount. 

Under 38 U.S.C.A. § 2307, survivors of a deceased veteran may be entitled to burial allowances at differing rates when certain conditions are met.  Specifically, if a veteran's death is the result of a service-connected disability, burial benefits may be paid in an amount not to exceed the greater of $2,000, or the amount authorized to be paid under section 8134(a) of title 5 in the case of a Federal employee whose death occurs as the result of an injury sustained in the performance of duty.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a). 

The law states that under certain circumstances Filipino Veterans are ineligible to receive VA benefits at the full-dollar amount.  Under § 3.505 if a Filipino Veteran is not a US citizen, or a lawful permanent resident alien they are ineligible to receive VA benefits at the full-dollar rate and their benefits will be reduced payment to the rate of $.50 for each dollar authorized under the law.  See 38 C.F.R. § 3.505.  As the Veteran's cause of death was service-connected, the maximum amount the appellant could possibly receive is $1,000.00.  See id.

Bills paid by F.G. were submitted.  Those include a July 2011 bill from St. Peterlife Memorial Homes totaling 11,786.00 pesos and a July 2011 bill from St. Joseph Parish totaling 7,000.00 pesos for funeral, a parish tomb fee, burial permit and a rental.  In an August 2013 statement, F.G. stated that he paid those bills personally but was reimbursed by the appellant.  

The appellant provided an informal accounting of the purported expenses of the Veteran's burial and funeral.  While the appellant provided those expenses, totaling 58,700.00 pesos, she provided no evidence that the appellant actually paid those expenses, nor did she provide any bills showing those expenses.  The appellant did provide bills relating to the hospitalization of the Veteran.  However, those bills do not show that the appellant paid them.  Indeed, 38 C.F.R. § 3.1702 provides that a proper claimant is only "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses." (emphasis added). 

In this instance, there is no corroborating evidence that any of the expenses listed in the appellant's informal accounting were actually paid by her.  To that end, even the bills submitted showed that F.G. paid those bills, not the appellant.  Despite numerous requests, the appellant has provided no proof that she incurred, and paid, any bills other than the ones which she has submitted, as referenced above.  Without any proof that the appellant personally paid the amounts listed in her informal accounting, she is not eligible to receive increased burial benefits based on those figures.  See 38 C.F.R. § 3.1702.

Regarding the bills which are of record (and were paid by F.G. but purportedly reimbursed by the appellant), those bills show that the appellant actually incurred costs of 18,786 Philippine pesos.  While the official accounting of the AOJ shows that the appellant incurred a cost of 17,786 Philippine pesos, the Board's review of the submitted bills reveals that the appellant actually incurred a cost of 18,786 Philippine pesos, an additional 1,000 pesos.  The exchange rate used by the AOJ shows that 43.25 Philippine pesos converts to 1 US dollar.  Using that exchange rate, 1,000 Philippines pesos converts to $23.12 US dollars.  The appellant is entitled to an additional $23.12 US dollars for burial benefits actually incurred.

Thus, affording the appellant the benefit of the doubt, an additional $23.12 (1,000 Philippine pesos) is warranted based on the bills submitted showing actual expenses incurred for the Veteran's funeral and burial.




(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than August 30, 2013, for the award of DIC benefits is denied.

Entitlement to death pension benefits is denied.

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status, for accrued benefits and substitution purposes, is denied.

Entitlement to an additional $23.12, and no more, for burial benefits is granted.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


